EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 8/9/22.
The application has been amended as follows: 
(Currently Amended) A battery module, comprising:
a plurality of battery cells arranged sequentially;
an end plate, wherein the end plate comprises a first end sub-plate and a second end sub-plate, the first end sub-plate and the second end sub-plate are arranged in a length direction (X) of the battery module, the second end sub-plate is closer to the battery cells than the first end sub-plate, and a buffer spacing is formed between the first end sub-plate and the second end sub-plate; and
a cell management unit, wherein the cell management unit is disposed on a side of the first end sub-plate facing away from the second end sub-plate, wherein the first end sub-plate comprises a metal plate and an insulation fastener;
the insulation fastener comprises a first body;
the metal plate is inserted into the first body and the metal plate is closer to the battery cells than the insulation fastener; 
first connection members are disposed on both sides of the metal plate along a width direction of the battery module;
the insulation fastener comprises a first lifting member, and the first lifting member is disposed at the top of the first body along a height direction of the battery module; and
the cell management unit is secured to the side of the first body facing away from the second end sub-plate.
7. (Original) The battery module according to claim 6, wherein
9. (Original) The battery module according to claim 6, wherein 
12. (Currently Amended) A battery pack, comprising: 
a case; and 
a battery module disposed in the case, wherein the battery module further comprises: 
a plurality of battery cells arranged sequentially; 
an end plate, wherein the end plate comprises a first end sub-plate and a second end sub-plate, the first end sub-plate and the second end sub-plate are arranged in a length direction (X) of the battery module, the second end sub-plate is closer to the battery cells than the first end sub-plate, and a buffer spacing is formed between the first end sub-plate and the second end sub-plate; and 
a cell management unit, wherein the cell management unit is disposed on a side of the first end sub-plate facing away from the second end sub-plate, wherein the first end sub-plate comprises a metal plate and an insulation fastener; 
the insulation fastener comprises a first body; 
the metal plate is inserted into the first body and the metal plate is closer to the battery cells than the insulation fastener; 
first connection members are disposed on both sides of the metal plate along a width direction of the battery module;
the insulation fastener comprises a first lifting member, and the first lifting member is disposed at the top of the first body along a height direction of the battery module; and
the cell management unit is secured to the side of the first body facing away from the second end sub-plate.  
18. (Original) The battery pack according to claim 17, wherein connection members are connected to both sides of the third body along the width direction of the battery module; and the first connection member, the second connection member, and the third connection member are connected.  
19. (Original) The battery pack according to claim 17, wherein 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts include Cao (US 20180183025), Park (US 20100247994), US 20180212212, and Asai (US 20110206948) as cited on the record.  Cao discloses an end plate having a first end sub-plate 10 and a second end sub-plate 13.  Cao does not disclose a cell management unit.  Furthermore, Cao discloses the first end subplate comprising the metal plate 10 but does not further disclose an insulation fastener with the metal plate inserting into the first body of the insulation fastener.  Park is relied on to disclose the cell management unit.  US’212 discloses a second end sub-plate having a metal connecting plate 11 inserted into the insulation fastener 10 (see Fig. 2). 

    PNG
    media_image1.png
    943
    544
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    821
    1179
    media_image2.png
    Greyscale

Asai discloses a separator 2 made of plastic and a metal plate 4A inserted into the plastic separator 2 (see Fig. 9 and 10).  However, it would not have been reasonable to combine the structure as taught by US’212 in Figure 2 or Asai in Figure 9 and 10 into the structure of Cao.  For the reasons above, Claims 1, 3-12, and 14-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723